  8:06-cr-00191-JFB-FG3 Doc # 130 Filed: 06/19/20 Page 1 of 4 - Page ID # 425



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                                                                    8:06CR191
                      Plaintiff,
                                                       UNITED STATES’ ANSWER TO
       vs.
                                                     DEFENDANT’S MOTION UNDER 28
                                                    U.S.C. § 2255 TO VACATE, SET ASIDE
ROBERT C. GREEN,
                                                          OR CORRECT SENTENCE
                      Defendant.


       COMES NOW, the Plaintiff, United States of America, and pursuant to this Court’s

Order dated May 29, 2020 (Filing No. 126), submits its Answer to Defendant’s, Robert C.

Green’s (“Green”), Motion under 28 U.S.C. § 2255 (hereinafter “§ 2255 motion”), to vacate, set

aside or correct sentence (Filing Nos. 123, 128).

       Green challenges his conviction and sentence for 18 U.S.C. § 924(c) under United States

v. Davis, 139 S. Ct. 2319, 2323 (2019). (Filing No. 123). He contends his conviction and

sentence for use of, carrying and brandishing a firearm during a kidnapping in violation of 18

U.S.C. 924(c) is unconstitutional given the Supreme Court’s retroactive holding in Davis. This

Court has ordered the United States to respond. (Filing No. 126).

       Prior motions filed under 28 U.S.C. § 2255 were denied without evidentiary hearings.

(Filing No. 101, 102, 121). The Eighth Circuit has authorized this successive § 2255 motion.

(Filing No. 124).
      8:06-cr-00191-JFB-FG3 Doc # 130 Filed: 06/19/20 Page 2 of 4 - Page ID # 426



                       RESPONSE TO PETITIONER’S ALLEGATION

I.       The United States Court of Appeals for the Eighth Circuit has not held that United States

v. Davis, 139 S. Ct. 2319, 2323 (2019), has been made retroactive to cases on collateral review.

The United States acknowledges, however, that Davis is likely to be deemed retroactive so that

Green could be allowed to proceed with this § 2255 motion.

II.      The United States Court of Appeals for the Eighth Circuit has not addressed whether

kidnapping is a crime of violence under the elements (force) clause of § 924(c)(3)(A). The

United States acknowledges that kidnapping likely will not be deemed to be a crime of violence

under the “force” clause of § 924(c).

III.     The United States denies Green’s sentence should be vacated. It was the result of a

Fed.R.Crim.P. 11(c)(1)(C) plea agreement which was not based on the Sentencing Guidelines. A

sentence of ten years was agreed upon per the plea agreement. Even if the § 924(c) conviction is

vacated, a ten year sentence for just the felon in possession conviction does not exceed the

statutory maximum for that offense.

IV.      The United States submits that upholding the agreed on ten year sentence would not be a

miscarriage of justice. Green’s agreed upon sentence was at the low end of his applicable

Guideline range for just the felon in possession count without even considering the additional 84

months that would have been required under the additional § 924(c) conviction. Green cannot

show the ten year sentence for the felon in possession conviction was unreasonable or constitutes

a miscarriage of justice.




                                                 2
     8:06-cr-00191-JFB-FG3 Doc # 130 Filed: 06/19/20 Page 3 of 4 - Page ID # 427



V.      The United States further submits an evidentiary hearing will not be needed as this matter

can be resolved on the basis of the record and files before the Court.

                                                      Respectfully submitted,

                                                      UNITED STATES OF AMERICA
                                                      JOSEPH P. KELLY
                                                      United States Attorney


                                                      By: s/Douglas R. Semisch
                                                      DOUGLAS R. SEMISCH (#16655)
                                                      Assistant United States Attorney
                                                      1620 Dodge Street, Suite 1400
                                                      Omaha, Nebraska 68102-1506
                                                      (402) 661-3700
                                                      E-mail: doug.semisch@usdoj.gov


                                  CERTIFICATE OF SERVICE
        I hereby certify that on June 19, 2020, I electronically filed the foregoing with the Clerk
of the Court for the United States Court of Appeals for the Eighth Circuit by using the CM/ECF
system which sent notification of said filing to all registered participants. I also hereby certify
that a copy of the same was served by regular mail, postage prepaid, to the following non-
CM/ECF participants:
         Robert C. Green
         Reg. No. 20852-047
         USP Atwater
         PO Box 019001
         Atwater, CA 95301


                                                      s/ Douglas R. Semisch
                                                      DOUGLAS R. SEMISCH
                                                      Assistant United States Attorney




                                                 3
  8:06-cr-00191-JFB-FG3 Doc # 130 Filed: 06/19/20 Page 4 of 4 - Page ID # 428



                             CERTIFICATE OF COMPLIANCE
       Pursuant to NECivR 7.1(d)(3), I hereby certify that this brief complies with the
requirements of NECivR 7.1(d)(1). Relying on the word-count function of Microsoft Office
Word 2016, this document contains 679 words. The word-count function was applied to all text,
including the caption, headings, footnotes, and quotations.


                                                  s/ Douglas R. Semisch
                                                  DOUGLAS R. SEMISCH
                                                  Assistant United States Attorney




                                              4
